188 F.2d 454
POPE,v.UNITED STATES.
No. 6217.
United States Court of Appeals, Fourth Circuit.
Argued March 12, 1951.Decided March 30, 1951.

Burris Pope, Ro se.
Ben Scott Whaley, U.S. Atty., Charleston, S.C.  (Louis M. Schimel, Asst. U.S. Atty., Charleston, S.C., on the brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order denying a motion under 28 U.S.C.A. § 2255 to vacate a judgment and sentence of imprisonment.  Appellant pleaded guilty to an indictment charging him with unlawfully, knowingly and wilfully altering a money order in violation of 18 U.S.C.A. § 500 and was sentenced to three years imprisonment.  The ground of the motion is that the plea entered by the defendant was not voluntary in that it was made on the assurance that he would be placed on probation.  This contention is entirely without merit.  The judge below inquired fully into the facts and found that the defendant's rights were fully protected, that he freely and voluntarily entered the plea of guilty after having been fully advised as to all of his rights; that he had theretofore made a free and open confession and that he was undoubtedly guilty of the offense charged.  There is nothing in the record which would justify us in disturbing these findings.


2
Affirmed.